UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission File Number: 001-33216 Electric Tractor Corp. (Exact name of registrant as specified in its charter) Wyoming 98-0651945 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 59 Hunter Rd. Niagara on the Lake, ON LOS 1J0 Canada (Address of principal executive offices) (Zip Code) (905) 467-5531 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Common Stock, $0.001par value none (Title of Each Class) (Name of Each Exchange on Which Registered) Securities registered pursuant to Section12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesoNoþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data file required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes þNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesoNoþ The aggregate market value of the votingand non-voting common stock held by non-affiliates of the registrant on December 31, 2013was approximately $0.00 based on a total of 2,360,743 shares of the registrant’s common stock held by non-affiliates on December 31, 2013.The registrant is not currently quoted on any exchange. The Company has 9,487,016 shares of common stock issued and outstanding as ofMarch 31, 2014. TABLE OF CONTENTS PAGE PART I Item 1. Business 5 Item 1A. Risk Factors 7 Item 2. Properties 11 Item 3. Legal Proceedings 12 Item 4. Mine Safety Disclosures (Not applicable) 12 PART II 12 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity 12 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 17 Item 9A. Controls and Procedures 17 Item 9B. Other Information 17 PART III 18 Item 10. Directors, Executive Officers and Corporate Governance 18 Item 11. Executive Compensation 20 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions, and Director Independence 21 Item 14. Principal Accounting Fees and Services 22 Item 15. Exhibits, Financial Statement Schedules 22 4 PART I This report includes “forward-looking statements.” The words “may,” “will,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “aim,” “seek,” “should,” “is likely,” and similar expressions as they relate to us or our management are intended to identify these forward-looking statements. All statements by us regarding our expected financial position, revenues, cash flows and other operating results, business strategy, legal proceedings and similar matters are forward-looking statements. Our expectations expressed or implied in these forward-looking statements may not turn out to be correct. Our results could be materially different from our expectations because of various risks, including the risks discussed in this report under “PartI— Item1A— Risk Factors.” Any forward-looking statement speaks only as of the date as of which such statement is made, and, except as required by law, we undertake no obligation to update any forward-looking statement to reflect events or circumstances, including unanticipated events, after the date as of which such statement was made. ITEM 1. BUSINESS Corporate Information Electric Tractor Corp. (“The Company,” “Us,” “Our” or “We”) incorporated under the laws of the state of Wyoming on August 14, 2006 as Tabularasa Corp.The Company was originally focused on commercializing plastic recycling technology that was based on certain intellectual property the Company had acquired in 2007. On January2, 2010, we purchased certain intellectual property and assets related to the design and manufacturing of small electric powered tractors. We then ceased our attempts at commercializing the plastic technology and on March 19, 2010, we changed our name to Electric Tractor Corp. Our principal executive offices are located at 59 Hunter Rd. Niagara on the Lake, ON LOS 1J0 Canada. Our Business We are a Canadian company that designs, produces and markets electric tractors. We operate in two well defined product categories: compact tractors most often used in agricultural and indoor settings, and riding lawn tractors for commercial and consumer use. Our tractors are designed entirely around the patented electronic drive system. Our competitive advantage is that our tractors have a drive system using two independent motors with an electronic differential that permits individual monitoring and control of speed during both acceleration and braking. Regenerative braking recharges the batteries dynamically. The motors provide exceptional operating range and power using a rare earth permanent magnet design. Steering, turning radius and braking control are designed for driver ease and safety. The original Electric OX tractors were produced by Electric Tractor Corporation of Baden (the “Baden Company”), an Ontario corporation, between the years 1998 to 2005. All the tractors were sold during this period and shipped throughout the United States, Canada, Mexico, England and France. The original product produced by the Baden Company (200 units) was a ‘craftsmen’ built product assembled on jigs. The low price of gasoline made it hard to sell the electric tractor and after 9/11 the Baden Company lost all its sales, which brought the company to insolvency from which point it could not recuperate. RA Zirger Holdings Inc., which is 50% controlled by our Director, CEO, and CFO, Richard Zirger and 50% controlled by Mr. Zirger’s wife, purchased certain intellectual property and assets related to the design and manufacturing of the electric tractors out of bankruptcy, which we subsequently purchased on January 2, 2010. We are currently developing a new generation of electric utility tractors called the Electric OX2 utility tractor. Our engineering team set out to make the OX2 much easier to assemble. By moving to a modular design, production can be conducted on an efficient assembly line. We anticipate that new quality standards and testing will be built right into the parts procurement and tractor assembly stages. The tractor’s control module is the critical central processing unit that controls all electronic vehicle functions. It has been fully upgraded to state of the art technology. The OX2 development program is expected to be completed by September 2014, followed by commissioning of the assembly plant. First deliveries of the OX2 model are anticipated for January 2015.We require funding of $2.5 million to complete our OX2 development program. 5 Plan of Operation It is expected that we will require $2.5 million in investment over the next 2 years to execute our business plan. Absent such investment to fund our 2 year plan, as more fully set forth below, we believe our majority shareholder intends to continue subsidizing our administrative expenses and that our director and officer will continue to provide his time without charge, during the next 12 months, though no formal agreement exists. The initial use of proceeds is to upgrade components in our current controller. We are updating the body design to provide improved curb appeal and driver ergonomics. Funds will also be used to finance motor and gearbox manufacturing. The following represents our expected use of proceeds should we succeed in securing capital: Manufacturing and production ● Drive Motors to be purchased from a source that we have identified, $20,000 for the first month and $30,000 per month thereafter for as long as the tractors are being assembled. ● Frame tooling together with other metal components - $25,000. ● Most assembly tooling - is available therefore there is no immediate cost. Small tools have to be repurchased as required by the assembly line.Estimated total cost is $10,000. ● Body design update and tooling – over a 3 month period - $75,000 ● Cutting Motors and Gear Boxes - Estimated at $35,000. ● Office and Plant - $12,000 for first and last month’s rent. Manpower costs for set up of equipment and production equipment - $6,000 per month, increasing after 4 months. ● Production Engineer and plant manager - $18,000 per month. Sales and Marketing We expect that upon launch, sales will be directly handled by internal sales staff responding to orders placed on our website until a dealer network is in place. We are unable to initiate the launch of the products until we have obtained adequate funding for our business plan. Currently, we have one commissioned sales person who is receiving indications of interests through our website. Manufacturing We are not currently engaged in commercial manufacturing of our tractors; we anticipate manufacturing to commence if we receive funding of $2.5 million. Intellectual Property We own the following patents: A patent for an Electric Powered Vehicle (U.S. patent number 6,089,341 filed April 27, 1998. This patent covers a drive system using two independent drive motors with an electronic differential and individual monitoring and control of speed during both acceleration and regenerative braking. The patent expires on April 27, 2018. We also owned a patent for Quick Attach system for attachments (Canadian patent number 2158763 and U.S. patent number 5,738,176 filed March 18, 1994) for the unique automatic hitching system, which allows quick changing of attachments (less than 1 minute). This Patent has been abandoned. The trademarks for the Electric OX name and symbol have been filed in Canada and the United States. Patents and trademarks for the Electric OX2 have not yet been filed. Employees We have one full time employee, our CEO and CFO, and two consultants, our President and Vice President of Marketing, who are currently earning income through consulting agreements. All payments owed have been deferred to a later date. 6 Competition The Electric OX, which is our current product, is not priced to compete with entry-level lawn tractors sold at big box retailers such as Lowes, Canadian Tire, Home Depot or Wal-Mart. We expect the Electric OX to appeal to a clientele that is interested in green technology and willing to pay a premium for a quiet, environmentally friendly lawn and utility (multi-purpose) tractor. The Electric OX multi-purpose and towing models are in direct competition with gas and diesel products marketed through a long-serving network of manufacturers and independent dealerships. Within the multi-purpose/utility functionality there are two distinct markets – the lawn & garden tractors and the commercial turf equipment. Electric OX is quiet, has no emissions, has the ability to run electric tools, produces no heat or vibrations to the driver, and there is no storage or risk of spillage of oil or gasoline (and adhering to stringent regulations relating to such storage). We had a prototype tractor of the OX tested by Swallow Acoustic Consultants Ltd to determine the sound level produced. According to the testing, the driver of an electric tractor would hear approximately 68.5 decibels of sound while it was driving. This noise level is the result of the electric tractor using only electric direct drive motors for propulsion and attachments such as power to the mower blades and snow thrower. As a result, there is no internal combustion noise and no mechanical belt emissions present, resulting in a quiet operating condition. Likewise, with no ignition of gas for power generation, there is no excessive heat nor carbon exhaust by-products. While the electric motor brushes and operating attachments will generate some ambient heat, it is not detectable by the operator or others in the vicinity. The limited moving parts in the electric tractor design minimize vibrations over the multiple linkages, pulleys and belts present in gas-powered tractors. Research and Development Our largest expense in the recent year was research and development for the update of certain components for the controller, totaling $137,315 for the year ended December 31, 2013 as compared to $0 for the same period in 2012 and $137,315 since August 14, 2006 (inception). Available Information Our website is located at electrictractor.com. We make available on our website, free of charge, copies of our annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K and amendments to those reports, as soon as reasonably practicable after we electronically file or furnish such materials to the Securities and Exchange Commission. Our website and the information contained therein or connected thereto are not intended to be incorporated into this annual report on Form10-K. ITEM 1A. RISK FACTORS Risks Related to Our Business We currently have no cash or cash equivalents to fund our operations and must obtain additional capital to continue our business. We currently have $0 cash on hand and no working capital.Therefore, in order to carry on our business, we must obtain additional capital. We have limited financial resources available. Our continued existence is strongly dependent upon our ability to raise capital and to successfully develop, market and sell our products.We plan to raise working capital through equity and/or debt offerings and future sales of our products.However, we can make no assurances that such additional capital is, or will be available.We have a limited financial history of operations from which to evaluate our future prospects, including our ability to develop a wide base of customers for our products and services. We may encounter unanticipated problems, expenses and delays in marketing our products and services and/or securing additional customers. If we are not successful in developing a broad enough market for our products and services, our ability to generate sufficient revenue to sustain our operations would be adversely affected. Our auditor’s report raises substantial doubt about our ability to continue as a going concern. This disclosure may make it more difficult for us to raise the capital needed to begin assembly. 7 We are a development stage company with a lack of operating history to evaluate our future business prospects. We are a development stage company with a limited operating history. We have generated no significant revenues from the sales of our products. Our business plan is speculative and unproven. There is no assurance that we will be successful in executing our business plan or that if we successfully implement our business plan, we will ever generate revenues or profits. As a consequence, it is difficult, if not impossible, to forecast our future results. Because of the uncertainties related to our lack of operating history, it is more difficult for an investor to make an investment decision concerning our securities than if we were a profitable operating business. Our independent auditors have expressed substantial doubt about our ability to continue as a going concern. As we don’t have enough cash on hand to pay our expenses for the next 12 months of operations, our independent auditors have included a “going concern” qualification in their audit report. We will have to raise funds to continue to operate. This qualification may also make it more difficult for us to raise capital and could increase the cost of any capital raised. We require additional financing and our inability to raise additional capital on acceptable terms in the future may have a material adverse effect on our business and financial condition. We do not have sufficient operating capital to fund our operations for the next 12 months and must raise that capital through loans and/or sales of our common stock. There is no guarantee that we will be able to do so. Failure to do so could require us to cut operations and delay development and introduction of our products. We depend upon our Director and CEO, Richard Zirger. Our performance depends substantially on the performance of our sole director and executive officer, Richard Zirger.Our future success will depend to a large extent on our ability to attract, train, retain and motivate a sufficient number of qualified employees to fill vacancies created by attrition or expansion of our operations.The loss of the services of our executive officer could have a material adverse effect on our business, revenues, and results of operations or financial condition. Competition for talented personnel is intense, and we may not be able to attract, train, retain or motivate highly qualified technical and managerial personnel in the future.In addition, market conditions may require us to pay higher compensation to qualified management and technical personnel than we currently anticipate.Any inability to attract and retain qualified management and technical personnel in the future could have a material adverse effect on our business, prospects, financial condition, and/or results of operations. We depend on our Director and CEO Richard Zirger for financing. Since we initiated our business operations in 2010, our operations have been primarily funded by loans from our majority shareholder, RA Zirger Holdings, Inc., which is controlled by our CEO, Richard Zirger and his wife. While we do not have formal repayment terms for the funds advanced on our behalf, we expect that we will be required to pay back such funding in the future or to issue shares of common stock in lieu of cash.Additionally, there is no guarantee that our CEO or RA Zirger Holdings, Inc. will continue to advance funds for our continued operations.We have orally agreed to issue shares to repay the funds advanced to us when operation commences. If we choose to issue stock to repay these amounts, our existing stockholders will be diluted and the value of our common stock could decrease. We do not currently have a facility to assemble or manufacture our electric tractors. We do not currently own or lease a facility sufficient for us to assemble or manufacture our electric tractors. We have not contracted with any third party assembler or manufacturer nor have we secured a location where we can assemble the tractors. We must be able to adapt to rapidly changing technology trends and evolving industry standards or we risk our products becoming obsolete. The electric vehicle market in which we compete is characterized by intensive development efforts and rapidly advancing technology. Our future success will depend, in large part, upon our ability to anticipate and keep pace with advancing technology and competing innovations. We may not be successful in identifying, developing and marketing new products or enhancing our existing products. We believe that there are a number of large companies who have the capacity to develop electric tractors and other electric commercial equipment that have significantly more experience, greater financial, manufacturing, marketing, distribution and technical resources than our company. If these companies choose to produce products that directly compete with our products, we can give no assurance that our products would be able to successfully compete. 8 If our products do not gain market acceptance, our business will suffer because we may not be able to fund future operations. A number of factors may affect the market acceptance of our products or any other products we develop or acquire, including, among others: — the price of our products relative to other similar products; — the perception by both personal and commercial consumers of the performance of our products; — our ability to fund our sales and marketing efforts; and — the effectiveness of our sales and marketing efforts or our partners’ sales and marketing efforts. Our ability to effectively promote and sell any products will also depend on pricing and cost-effectiveness, including our ability to produce a product at a competitive price and to educate consumers on the benefits of our product. If our products do not gain market acceptance, we may not be able to fund future operations, including developing, new product candidates and expanding our sales and marketing efforts for our products, which would cause our business to suffer. If our competitors develop products similar to the OX, we may need to modify or alter our business strategy. Competitors may develop products with similar characteristics to the OX. Such similar products marketed by larger competitors can hinder our efforts to penetrate the market. As a result, we may be forced to modify or alter our business, regulatory strategy, sales, and marketing plans in response to changes in the market, competition and technology limitations, among others. Such modifications may pose additional delays in achieving our goals. Our competitive position depends on our ability to protect our intellectual property and our proprietary technologies. Our ability to compete, achieve and maintain profitability depends on our ability to protect our intellectual property and proprietary technologies. We currently rely on a combination of patents, trademarks, trade secret laws, and confidentiality agreements to protect our intellectual property rights. We also rely upon unpatented know-how and continuing technological innovation to develop and maintain our competitive position. These measures may not be adequate to safeguard our drive system technology. We may be subject to product liability claims and have limited insurance coverage. By engaging in the electric tractor business, we will face an inherentbusiness risk of exposure to product liability claims in the event that the use of our products results in personal injury or death. Also, in the event that any of our products prove to be defective, we may be required to recall or redesign such products.We will need to maintain adequate product liability insurance coverage. If we are unable to maintain insurance, of which there can be no assurance, our coverage limits may not be adequate to protect us from any liabilities we might incur in connection with the development, manufacture and sale of our products. Product liability insurance is expensive and in the future may not be available to us on acceptable terms, if at all. A successful product liability claim or series of claims brought against us in excess of our insurance coverage or a product recall would negatively impact our business. Risks Related to Our Common Stock Investors who purchase shares of our common stock should be aware of the possibility of a total loss of their investment. An investment in our common stock involves a substantial degree of risk. Before making an investment decision, you should give careful consideration to the risk factors described in this section in addition to the other information contained in this annual report. You should invest in our Company only if you can afford to lose your entire investment. 9 The Company is considered an “emerging growth company” as defined in the Jumpstart Our Business Startups Act and will be subject to reduced public company reporting requirements. Because we generated less than $1 billion in total annual gross revenues during our most recently completed fiscal year, we qualify as an “emerging growth company” under the Jumpstart Our Business Startups (“JOBS”) Act. As an emerging growth company, exemptions from the following provisions are available to us: 1. Section 404(b) of the Sarbanes-Oxley Act of 2002, which requires auditor attestation of internal controls; 2. Section 14A(a) and (b) of the Securities Exchange Act of 1934, which requires companies to hold shareholder advisory votes on executive compensation and golden parachute compensation; 3. Section 14(i) of the Exchange Act (which has not yet been implemented), which requires companies to disclose the relationship between executive compensation actually paid and the financial performance of the company; 4. Section 953(b)(1) of the Dodd-Frank Act (which has not yet been implemented), which requires companies to disclose the ratio between the annual total compensation of the CEO and the median of the annual total compensation of all employees of the companies; and 5. The requirement to provide certain other executive compensation disclosures under Item 402 of Regulation S-K. Instead, an emerging growth company must only comply with the more limited provisions of Item 402 applicable to smaller reporting companies, regardless of the issuer’s size. Because we are not required to disclose as much information as larger companies, you may not find all the information you are seeking about our Company. The Company is considered a Smaller Reporting Company and is exempt from certain disclosure requirements. As a Smaller Reporting Company (in addition to and without regard to our status as an “emerging growth company,”) we are not required and may not include a Compensation Discussion and Analysis ("CD&A") section in our proxy statements; we provide only 3 years of business development information; provide fewer years of selected financial data; and have other “scaled” disclosure requirements that are less comprehensive than issuers that are not Smaller Reporting Companies. Because we are not required to disclose as much information as larger companies, you may not find all the information you are seeking about our Company. Our current director and executive officer holds significant control over our common stock and may be able to control our company indefinitely. Our director and executive officer has significant control over our voting stock, which may make it difficult to complete some corporate transactions without his support and may prevent a change in control.As of December 31, 2013, our director and executive officer beneficially owned approximately 7,126,273 shares of our common stock or 75.12% of the issued and outstanding stock. The above-described significant stockholder has considerable influence over the outcome of all matters submitted to our stockholders for approval, including the election of directors. In addition, this ownership could discourage the acquisition of our common stock by potential investors and could have an anti-takeover effect, possibly depressing the trading price of our common stock. “Penny stock” rulesmay make buying or selling our securities difficult, which may make our stock less liquid and make it harder for investors to buy and sell our securities. Our common stock does not currently trade on any exchange or inter-dealer quotation system, such as the OTC Bulletin Board, however we intend to seek for our common stock to be traded on the OTC Bulletin Board in the future, which would require us to become a reporting issuer. If we start trading and the market price per share of our common stock is less than $5.00, the shares will be “penny stocks” as defined in the Securities Exchange Act of 1934, as amended, referred to as the Exchange Act. As a result, an investor may find it more difficult to dispose of or obtain accurate quotations as to the price of these securities. In addition, “penny stock” rules adopted by the SEC under the Exchange Act subject the sale of these securities to regulations which impose sales practice requirements on broker-dealers. For example, broker-dealers selling penny stocks must, prior to effecting the transaction, provide their customers with a document that discloses the risks of investing in penny stocks. Furthermore, if the person purchasing the securities is someone other than an established customer of the broker-dealer, the broker-dealer must also approve the potential customer’s account by obtaining information concerning the customer’s financial situation, investment experience and investment objectives. The broker-dealer must also make a determination whether the customer has sufficient knowledge and experience in financial matters to be reasonably expected to be capable of evaluating the risk of transactions in penny stocks. Accordingly, the SEC’s rules may limit the number of potential purchasers of shares of our common stock. Moreover, various state securities laws impose restrictions on transferring “penny stocks,” and, as a result, investors in our securities may have their ability to sell their securities impaired. 10 If an active, liquid trading market for our common stock does not develop, you may not be able to sell your shares quickly or at or above the price you paid for it. Our common stock does not trade on any exchange or interdealer quotation system and an active and liquid trading market for our common stock has not yet and may not ever develop or be sustained. You may not be able to sell your shares quickly or at or above the price you paid for our stock if trading in our stock is not active. We will need to remain in compliance with our reporting requirements to the SEC to maintain our quotation on the OTC Bulletin Board, once quoted. If and when we start trading on the OTC Bulletin Board we will need to timely file our periodic reports with the SEC or risk losing our quotation. Although the OTCBB does not have any listing requirements per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC or applicable regulatory authority. Market makers will not be permitted to begin quotation of a security whose issuer does not meet this filing requirement. Securities already quoted on the OTCBB that become delinquent in their required filings will be removed following a 30 or 60 day grace period if the issuer does not make their required filing during that time. A fifth character of "E" in a security's trading symbol is used to denote securities that FINRA believes are delinquent in their required filings; securities so denoted will be removed from the OTCBB after the applicable grace period expires. There is no guarantee that we will be quoted for trading. There is no guarantee that we will be listed for trading on the OTC Bulletin Board or any other trading market.If our stock is not listed for trading it will be difficult or impossible for you to sell or trade your stock. We do not expect to pay dividends in the foreseeable future. We do not currently pay dividends nor do we anticipate paying cash dividends on our common stock in the foreseeable future. Any payment of cash dividends will depend on our financial condition, results of operations, capital requirements and other factors and will be at the discretion of our board of directors. The Board of Directors can restrict the transfer of our shares. Our bylaws allow the Board of Directors to restrict the transfer of our shares if it is determined to be in the best interest of the Company. This may mean that a holder of our shares may not be able to sell or transfer their shares during such time and could adversely affect the value of the shares. We have the ability to issue additional shares that may cause dilution to our current shareholders. We amended our articles of incorporation on February 14, 2011 to allow us to issue up to 250,000,000 common shares. We previously had an unlimited number of shares. Because we have less than 10,000,000 common shares currently issued, the ability to issue up to 250,000,000 common shares could cause dilution and adversely affect the value of any shares purchased from the selling shareholders. ITEM 2. PROPERTIES We maintain 3,000 square feet of office, research and development space in Niagara on the Lake, Ontario Canada. The property is owned by our director and officer, Richard Zirger. The rental cost is $1,100 per month, payment of which has been deferred. There is an agreement between Mr. Zirger and us to reimburse his company RA Zirger Holdings, Inc, for the rent, but there is no written lease agreement between the parties. Since April 1, 2012, we have rented space from our director and officer, Richard Zirger. We are currently using the barn and basement for storage of tractors, related parts, office equipment and records. The lease is on a month to month basis.We have no formal agreement with Richard Zirger, but it is understood that we will issue shares of our common stock to him or to his company RA Zirger Holdings, Inc. at a later date to cover the costs. We do not currently own or lease a facility sufficient for us to assemble or manufacture our electric tractors. We have not contracted with any 3rd party assembler or manufacturer nor have secured a location where we can assemble the tractors. 11 ITEM 3. LEGAL PROCEEDINGS There is no current pending or threatened litigation. We may be involved from time to time in ordinary litigation, negotiation and settlement matters that will not have a material effect on our operations or finances. We are not aware of any pending or threatened litigation against us or our officers and director in their capacity as such that could have a material impact on our operations or finances. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERSAND ISSUER PURCHASES OF EQUITY Market Information Our common stock is not quoted on any exchange or interdealer quotation system and there is no trading market for our common stock. Holders As ofDecember 31, 2013, we had approximately 1,200 holders of record of our common stock. Dividends We have not paid any cash dividends on our common stock since our inception and do not anticipate or contemplate paying dividends in the foreseeable future. Securities Authorized for Issuance Under Equity Compensation Plans None. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities None. ITEM 6. SELECTED FINANCIAL DATA As a smaller reporting company, as defined by Rule12b-2 of the Exchange Act and in Item10(f)(1) of RegulationS-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. 12 ITEM 7. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward-Looking Statements: No Assurances Intended In addition to historical information, this Statement contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Electric Tractor, Inc. (Formerly Tabularasa, Inc.)Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. Business Overview We are a Canadian company that designs, produces and markets electric tractors that are based on our patented electronic drive system. The original electric tractors using this patented technology, the Electric OX, were produced by Electric Tractor Corporation of Baden, Ontario (the “Baden Company”), between 1998 and 2005. In 2010 we acquired the patent to the electronic drive system along with some other assets that were originally owned by the Baden Company.We are currently developing a new generation of electric utility tractors called the Electric OX2 utility Tractor. It is expected that we will require $2.5 million in investment over the next 2 years to execute our business plan. Critical Accounting Policies Nature of Business We incorporated in the State of Wyoming on August 14, 2006 as Tabularasa Corp. We intend to become a designer and manufacturer of advanced eco-friendly electric-powered utility tractors and attachments.On March 19, 2010, we changed our name to Electric Tractor Corp. Basis of Presentation Our financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in U.S. dollars. We have adopted a December 31 fiscal year end. Development Stage Company The accompanying financial statements have been prepared in accordance with generally accepted accounting principles related to development stage companies. A development-stage company is one in which planned principal operations have not commenced or if its operations have commenced, there has been no significant revenues there from. Fair Value of Financial Instruments Our financial instruments consist of accrued expenses, related parties, and advances received from our majority shareholder, RA Zirger Holdings, Inc., which is controlled by our director and officer, Richard Zirger. The carrying amounts of these financial instruments approximates fair value due either to length of maturity or interest rates that approximate prevailing market rates unless otherwise disclosed in these financial statements. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the balance sheet.Actual results could differ from those estimates. Cash and Cash Equivalents We consider all highly liquid investments with the original maturities of three months or less to be cash equivalents. At December 31, 2013 and 2012, we had $-0- of cash equivalents. 13 Revenue Recognition We recognize revenue when products are fully delivered or services have been provided and collection is reasonably assured. Advertising Costs Our policy regarding advertising is to expense advertising when incurred. We incurred advertising expense of $-0- during the years ended December 31, 2013 and 2012. Research and Development We incur research and development costs to develop our new and next-generation products.Our products reach technological feasibility shortly before the products are released and therefore research and development costs are expensed as incurred. Intangible Assets In accordance with ASC 350, Goodwill and Other Intangible Assets, we test our intangible assets for impairment on an annual basis and when events occur or circumstances change that would more likely than not reduce the fair value below its carrying amount. We apply the provisions of ASC Topic 350, requiring that intangible assets that have indefinite lives are not amortized but are subject to an annual impairment test or more frequent test if indicators of impairment exist. Management has determined that the intangible assets as of December 31, 2013 were fully impaired in the amount of $10,000. Impairment of Long-Lived Assets We continually monitor events and changes in circumstances that could indicate carrying amounts of long-lived assets may not be recoverable. When such events or changes in circumstances are present, we assess the recoverability of long-lived assets by determining whether the carrying value of such assets will be recovered through undiscounted expected future cash flows. If the total of the future cash flows is less than the carrying amount of those assets, we recognize an impairment loss based on the excess of the carrying amount over the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or the fair value less costs to sell. Income Taxes Deferred income taxes reflect the net effect of (a) temporary difference between carrying amounts of assets and liabilities for financial purposes and the amounts used for income tax reporting purposes, and (b) net operating loss carry-forwards. No net provision for refundable federal income tax has been made in the accompanying statement of loss because no recoverable taxes were paid previously. Similarly, no deferred tax asset attributable to the net operating loss carry-forward has been recognized, as it is not deemed likely to be realized. Comprehensive Income We have established standards for reporting and displaying of comprehensive income, its components and accumulated balances.When applicable, we disclose this information on its Statement of Stockholders’ Deficit.Comprehensive income comprises equity except those resulting from investments by owners and distributions to owners. We have not had any significant transactions that are required to be reported in other comprehensive income. Stock-Based Compensation As of December 31, 2013, we have not issued any share-based payments to our employees.Under the modified prospective method we use, stock compensation expense includes compensation expense for all stock-based compensation awards granted, based on the grant-date estimated fair value. Basic Loss Per Share Basic loss per share has been calculated based on the weighted average number of shares of common stock outstanding during the period. 14 Recent Accounting Pronouncements We do not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations. Comparison of Fiscal Years Ended December 31, 2013 and 2012 Revenues Due to our lack of funds, our operations are very limited.As a result, we realized no revenue from August 14, 2006 (inception) to December 31, 2013. Gross Profit During the period from August 14, 2006 (inception) to December 31, 2013, we realized an accumulated deficit of $362,674. This deficit is comprised of continuous development expenses and maintenance of presentation materials and our web site. Inventory For the year December 31, 2013 we recorded a write-down of $0 compared to a write-down of $8,094 for December 31, 2012 pertaining to inventory consisting of demonstration units on hand. There have been no write-downs in previous years. Research and Development Expense Our largest expense in the year end December 31, 2013 was research and development, it totaled $137,315 for the year compared to $0 for the same period in 2012 and $137,315 since August 14, 2006 (inception). Professional Fees Our Professional Fees increased from $ 8,083 for the year end December 31, 2012 to $ 15,871 for the year end December 31, 2013. Professional fees include our Audit Fees, Legal Fees for patent registration and SEC registration and advisory work. General Operating Expense Our general and administrative expenses decreased to $0 for the year ended December 31, 2013 as compared with $1,674 for the year ended December 31, 2012. We incurred $4,710 and $534 for office supplies in 2013 and 2012 respectively. Our rent increased to $ 13,200 for the year ended December 31, 2013 as compared to $ 9,900 for the year ended December 31, 2012. Costs for maintaining our patents increased to $6,289 for 2013 as compared with $0 in 2012. Net Loss We realized a net loss of $242,393 for the year ended December 31, 2013 as compared to a loss of $56,106 for the year ended December 31, 2012. Liquidity and Capital Resources We currently have $0 of inventory and $0 cash on hand.Therefore, in order to carry on our business, we must obtain additional capital. We currently have limited financial resources available. Our continued existence is strongly dependent upon our ability to raise capital and to successfully develop market and sell our products.We plan to raise working capital through equity and/or debt offerings and future profitable operations.However, we make no assurances that such additional capital is, or will be available.We have a limited financial history of operations from which to evaluate our future prospects, including our ability to develop a wide base of customers for our products and services. We may encounter expenses and delays in marketing our products and services, problems with securing additional customers, or other unanticipated problems. If we are not successful in developing a broad enough market for our products and services, our ability to generate sufficient revenue to sustain our operations would be adversely affected. Our auditor’s report raises substantial doubt about our ability to continue as a going concern. This disclosure may make it more difficult for us to raise the capital needed to begin assembly. 15 Sources of Liquidity Since we initiated our business operations in 2010, our operations have been funded primarily by loans from R.A. Zirger Holdings Inc., a company controlled by our Director and officer, Richard Zirger and his wife.From inception through the period ended December 31, 2013, our operations were funded by loans from RA Zirger Holdings Inc. in the amount of $277,677. For the year ended December 31, 2013, 2012 we were funded by loans from RA Zirger Holdings Inc. in the amount of $174,672 and $36,035 respectively. We continue to actively seek investment capital.At the present time our limited operations rely on funding from our majority shareholder, RA Zirger Holdings, Inc. Off-Balance Sheet Transactions We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company as defined by Rule12b-2 of the Exchange Act and in Item10(f)(1) of RegulationS-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Electric Tractor Corp. Index to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as of December 31, 2013 and 2012 F-3 Statements of Operations for the years ended December 31, 2013 and 2012 and for the period from August 14, 2006 (inception) to December 31, 2013 F-4 Statement of Stockholders’ Deficit for the period from August 14, 2006 (inception) to December 31, 2013 F-5 Statements of Cash Flows for the years ended December 31, 2013 and 2012 and for the period from August 14, 2006 (inception) to December 31, 2013 F-6 Notes to the Financial Statements F76 - F-11 16 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm Stockholders and Board of Directors Electric Tractor Corp. Niagara On The Lake Ontario, Canada We have audited the accompanying balance sheets of Electric Tractor Corp. as of December 31, 2013 and 2012, and the related statements of operations, stockholder’ deficit, and cash flows for the years then ended and for the period from August 14, 2006 (inception) to December 31, 2013.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Electric Tractor Corp. as of December 31, 2013 and 2012, and the results of its operations and cash flows for the years then ended and the period from August 14, 2006 (inception) to December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Electric Tractor Corp. will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has incurred losses from operations, has negative working capital and is in need of additional capital to grow its operations so that it can become profitable.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC March 19, 2014 F-1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com June 10, 2014 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Electric Tractor Corp. Niagara on the Lake, Ontario, Canada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by Electric Tractor Corp. of our report dated March 19, 2014, relating to the financial statements of Electric Tractor Corp. as of and for the years ending December 31, 2013 and 2012 and for the period from August 14, 2006 (inception) to December 31, 2013. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC F-2 ELECTRIC TRACTOR CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF DECEMBER 31, 2 ASSETS Current Assets Inventory $
